BLATCHFORD. District Judge.
No case is cited where an application to allow the reading in one case of a deposition taken in another case has been granted, unless the parties to the two cases were the same. That was so in Grunninger v. Philpot [Case No. 5,853]. In the present case the parties are not the same. In the one suit, the owners of the schooner sue for the damages they sustained by the collision; in the other suit, the master of the schooner sues to recover for the damages sustained by the owners of the cargo by the collision. The causes of action are different, although both grow out of the same collision. In Grunninger v. Philpot the causes of action were the same. Even if the parties and the causes of action were the same, as in Brewer v. Caldwell [Id. 1,848], 1 should feel bound to regard the decision in that case as a controlling one.
Certainly, the claimant in the second suit would have no right to read, as against the libellant in that suit, depositions which such claimant had, as claimant in the first suit, taken in that suit against the libellants therein. The right ought to be reciprocal, in any rule on the subject. The motion is denied.